DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 25 October 2021, in which claims 1, 2, 4, 7, and 9-16 were amended, claim 6 was canceled, and claim 17 was added.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
“the overflow opening” has been changed to --the at least one overflow opening-- (claim 15, line 5);
“The airbag of claim 14” has been changed to --The motor vehicle of claim 14-- (claim 17, line 1).

Drawings
The replacement drawings were received on 25 October 2021.  These drawings are acceptable.

Specification
The substitute specification filed 25 October 2021 has been entered.

Allowable Subject Matter
Claims 1-5 and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
the allowable subject matter of claim 1 is wherein the at least one overflow opening is located at the first layer between the first end and the second end, and wherein a distance between the at least one overflow opening and the second end is at least a fifth of the length of the first outer skin, in combination with other features of claim 1;
the allowable subject matter of claim 14 is wherein the filling and support chamber is divided into at least two sub-chambers extending in the first direction by a dividing connection connecting the first layer and the second layer, and wherein two dividing connections are present such that the filling and support chamber is divided into two lateral sub-chambers and one central sub-chamber, in combination with other features of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616